PER CURIAM:
Original proceeding. Petitioners filed in this Court on May *31029, 1970, a petition seeking a writ of supervisory control to be directed to the district court of the ninth judicial district. Counsel was heard ex parte and at the conclusion of the hearing an order to show cause and granting temporaryy stay of proceedings was issued.
At the ex parte hearing counsel stated that the district court had orally declined to fix a supersedeas bond so that the judgment, decree and injunction pendente lite could be stayed pending an appeal therefrom. Counsel had made a motion in the district court for bond on appeal previously.
However, the district court did on May 28, 1970, make and enter an order fixing the amount of a supersedeas bond, which was not known by counsel at the time of his making application to this Court.
The district court on the return day filed herein a motion to dismiss the petition for the reason that our alternative order to show cause is now moot. Counsel for petitioners contends that the bond fixed by the district court is unreasonable in that it is larger than his clients can provide and exceeds in amount any justifiable requirement. However, this should be resubmitted to the district court upon an application for reduction in the amount of the bond, and this Court should not interpose its views upon a matter now strictly in the hands of the district court.
Counsel also argues certain matters which arose upon or out of the district court trial but we have only a partial transcript of that trial which is insufficient to properly review those matters, even if we were in jurisdiction to do so.
For these reasons our order to show cause and staying proceedings is hereby withdrawn, the motion to dismiss is sustained and the cause dismissed.